Title: From Alexander Hamilton to James McHenry, 23 May 1799
From: Hamilton, Alexander
To: McHenry, James


Sir
New York May 23. 1799

In consequence of the information conveyed by your letter of the 21 instant, I have authorised Col Strong, if from appearances he shall conceive there is well founded cause of alarm, to withdraw from Michilimacnac the whole or part of the Garrison for the reinforcement of his post. I did this for two reasons   1   because I did not perceive any other point from which he could be reinforced and   2   because I entertain a strong opinion, that considering the force likely to be kept on the Western & N Western frontier a corps at Michilimacnac is much less useful than it will be at several other places; while it is absolutely out of the reach of support and the supply of it is peculiarly difficult and expensive. Yet I have cautionned Col Strong to forbear to do it except under circumstances in his opinion urgent—being unwilling to change any of the dispositions of General Wilkinson until after an interview with him. By the way is it not high time to have heared from that Officer? Is there not danger that my letter directing him to repair to the seat of Government has miscarried The inclosed repeats the direction.
Embarrassment being likely to grow out of the question about the sales of the Indians to the Individuals alluded to, Will it not be expedient for the public to hold a Treaty with them and make the acquisition of the lands to the use of the UStates? A small compensation to the Indians will satisfy all their scruples; and the UStates will be enabled to controul the intrusions of the irregular purchasers. Otherwise it is probable settlements will grow up under their titles hostile to government because originating in disobedience to law. It may also be a question whether if by the effect of their purchase the acquision can be made by the U States on easier terms, it may not be adviseable to extinguish their pretensions by the grant of a portion of the lands.
This probably may be accomplished without difficulty. Temporary measures on a distant frontier are often proper for a Government which does not choose to keep on foot a considerable force, effectually to awe sedition and hostility.
What do the Indians mean when they say “You wish to reduce the quantity of provisions.” Will this conciliate their affections? They ask, it seems, a house to be built for them near the Town. Both these points will I presume, engage your attention in your communication with the Superintendant.
I submit that it is necessary that you should communicate to the respective Superintendants of Indian Affairs for their government the substance of that part of your letter, abovementioned, which respects the house of Panton & Leslie.
With great respect   I have the honor to be Sir   Your obed serv
The Secy of War
